                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                               AT GREEN BAY
______________________________________________________________________________

BRIAN G. HEYER,                                          CASE NO. 1:19-cv-00015-WCG
           Plaintiff,

       vs.
                                                         Chief Judge William C. Griesbach
EXPERIAN INFORMATION SOLUTIONS,
INC.; TRANS UNION, LLC; EQUIFAX INC.;
and EQUIFAX INFORMATION SERVICES, LLC;
            Defendants.
______________________________________________________________________________

                      DEFENDANT TRANS UNION LLC’S
               RULE 7.1 CORPORATE DISCLOSURE STATEMENT
______________________________________________________________________________

       Defendant Trans Union LLC, by counsel, pursuant to Rule 7.1 of the Federal Rules of

Civil Procedure, states as follows:

       TransUnion LLC discloses that the following parent corporations and publicly held

companies own 10% or more of its stock: Trans Union LLC is a wholly owned subsidiary of

TransUnion Intermediate Holdings, Inc. TransUnion Intermediate Holdings, Inc. is wholly

owned by TransUnion. TransUnion is a publicly traded entity with the ticker symbol TRU.

Investment funds affiliated with T. Rowe Price Group, Inc., a publicly-traded entity with the

ticker symbol TROW, own more than 10 percent of TransUnion’s stock.




                                          Page 1 of 3
          Case 1:19-cv-00015-WCG Filed 01/24/19 Page 1 of 3 Document 7
                                    Respectfully submitted,



                                     s/ Katherine E. Carlton Robinson
                                    Justin T. Walton, Esq. (IN #29540-49)
                                    Katherine E. Carlton Robinson, Esq.
                                    (IN #31694-49)
                                    Schuckit & Associates, P.C.
                                    4545 Northwestern Drive
                                    Zionsville, IN 46077
                                    Telephone: 317-363-2400
                                    Fax: 317-363-2257
                                    E-Mail: jwalton@schuckitlaw.com
                                             krobinson@schuckitlaw.com

                                    Lead Counsel for Defendant Trans Union,
                                    LLC




                          Page 2 of 3
Case 1:19-cv-00015-WCG Filed 01/24/19 Page 2 of 3 Document 7
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 24th day of January, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s electronic filing.

None.

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 24th day of January, 2019,

properly addressed as follows:

Pro Se Plaintiff
Brian G. Heyer
W6786 Sunnyvale Lane
Greenville, WI 54942-8695



                                                       s/ Katherine E. Carlton Robinson
                                                       Justin T. Walton, Esq. (IN #29540-49)
                                                       Katherine E. Carlton Robinson, Esq.
                                                       (IN #31694-49)
                                                       Schuckit & Associates, P.C.
                                                       4545 Northwestern Drive
                                                       Zionsville, IN 46077
                                                       Telephone: 317-363-2400
                                                       Fax: 317-363-2257
                                                       E-Mail: jwalton@schuckitlaw.com
                                                                krobinson@schuckitlaw.com

                                                       Lead Counsel for Defendant Trans Union,
                                                       LLC




                                             Page 3 of 3
          Case 1:19-cv-00015-WCG Filed 01/24/19 Page 3 of 3 Document 7
